PELHAM, J.
The record in this case shows a conviction and a fine of $5 assessed by the jury against the defendant for an assault and battery. It also shows a confession of judgment by the defendant and his sureties, but fails to show that a judgment of conviction was entered by the court on the verdict of guilty. The appeal is not from the judgment confessed for fine and costs, and there is no judgment of guilt pronounced by fhe court on the verdict from which an appeal will lie, and, as has been so often held by the Supreme Court, the appeal must be dismissed because there is no judgment of conviction that will support an appeal.—Ayres v. State, 71 Ala. 11; Nichols v. State, 100 Ala. 23, 14 South. 539; Wright v. State, 103 Ala. 95, 15 South. 506; Campbell v. State, 123 Ala. 72, 26 South. 224; Bridges v. State, 124 Ala. 44, 31 South. 18; Moss v. State, 140 Ala. 199, 37 South. 156.
Appeal dismissed.